Exhibit 10.2

SAN JOSE WATER COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective July 29, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page I.    DEFINITIONS    1 II.    PARTICIPATION    5 III.   
RETIREMENT BENEFIT    5 IV.    VESTING    10 V.    FUNDING NATURE OF THE PLAN   
10 VI.    ADMINISTRATION OF THE PLAN    11 VII.    AMENDMENTS AND TERMINATION   
11 VIII.    MISCELLANEOUS    12

 

i



--------------------------------------------------------------------------------

THE SAN JOSE WATER COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

On July 22, 1992 the Board of Directors of the San Jose Water Company (the
“Company”) adopted the San Jose Water Company Executive Supplemental Retirement
Plan (the “Plan”). The Plan is designed to supplement the retirement income of a
designated select group of management and/or highly compensated executives of
the Company. The Plan has been amended on a number of occasions since its
adoption and is hereby further amended and restated, effective January 1, 2008,
to conform the provisions of the plan document to the applicable requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations issued
thereunder. The Plan as so amended and restated shall continue to function
solely as a so-called “top hat” plan of deferred compensation subject to the
provisions of the Employee Retirement Income Security Act of 1974 (as amended
from time to time) applicable to such a plan.

I. DEFINITIONS

Wherever used herein the following terms have the meanings indicated:

1.1 “Accrued Benefit” means, at any time, the benefit computed in accordance
with Section 3.1 (as adjusted, if applicable, pursuant to Section 3.11).

1.2 “Actuarial Equivalent” has the meaning set forth in the San Jose Water
Company Retirement Plan.

1.3 “Affiliated Company” means (i) the Company and (ii) each of the other
members of the controlled group that includes the Company, as determined in
accordance with Sections 414(b) and (c) of the Code.

1.4 “Beneficiary” means the person or persons entitled, pursuant to Section 3.6,
to receive the Participant’s retirement benefit following his or her death.

1.5 “Benefit Commencement Date” means the date on which the payment of a
Participant’s retirement benefit is to commence pursuant to Section 3.2;
provided, however, that a Participant who wishes to have his or her retirement
benefit commence on a Deferred Benefit Commencement Date following his or her
Separation from Service must comply with the applicable election procedures set
forth in Section 3.3.

1.6 “Board of Directors” means the Board of Directors of San Jose Water Company.

1.7 “Change in Control” means a transaction involving a change in ownership or
control of SJW Corp. which constitutes a Change in Control, as such term is
defined at the relevant time in the Executive Severance Plan (or any successor
plan) or, if the Executive Severance Plan ceases to exist and is not succeeded
by another similar plan, as it was last defined in the Executive Severance Plan.



--------------------------------------------------------------------------------

1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.9 “Committee” means the Executive Compensation Committee of the SJW Corp.
Board of Directors which shall administer the Plan in accordance with the
provisions of Article V hereof.

1.10 “Company” means San Jose Water Company and any successor to all or a major
portion of the assets or business of the San Jose Water Company.

1.11 “Compensation” means, for any calendar month, the salary earned by a
Participant for such month, whether or not actually paid in that month, plus any
annual cash performance bonus that is paid to the Participant in such month plus
any portion of such bonus that would have been paid in such month in the absence
of the Participant’s deferral election or other deferred payment provision
applicable to such compensation. Any deferred cash performance bonus taken into
account as Compensation for the month in which such bonus would have been paid
in the absence of a deferral provision or election shall not again be taken into
account as Compensation in the month in which that deferred bonus is actually
paid. No other bonus or special compensation will be included, except to the
extent expressly provided otherwise, in accordance with the applicable
provisions of Code Section 409A, by the Committee administering this Plan.

1.12 “Credited Service” has the meaning set forth in the San Jose Water Company
Retirement Plan.

1.13 “Death Benefit” has the meaning set forth in Section 3.10 of the Plan.

1.14 “Deferred Benefit Commencement Date” means a date, later than the normal
Benefit Commencement Date determined under Section 3.2, on which the
Participant’s retirement benefit under Article III is to commence pursuant to a
timely deferral election made by such Participant pursuant to Section 3.3 of the
Plan.

1.15 “Early Retirement Date” means the first day of the month coinciding with or
next following the date when a Participant has both attained the age of
fifty-five (55) years and completed at least ten (10) years of Credited Service
with the Company.

1.16 “Eligible Employee”. The term “Eligible Employee” means any officer of the
Company or any other Employee who:

(a) first commenced status as an Employee before March 31, 2008; and

(b) is part of a select group of management or an otherwise highly compensated
employee, as determined by the Committee in accordance with applicable ERISA
standards.

 

2



--------------------------------------------------------------------------------

1.17 “Employee” means an individual for so long as he or she is in the employ of
at least one member of the Employer Group, subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

1.18 “Employer Group” means (i) the Company and (ii) each of the other members
of the controlled group that includes the Company, as determined in accordance
with Sections 414(b) and (c) of the Code, except that in applying Sections
1563(1), (2) and (3) for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations.

1.19 “Executive Severance Plan” means SJW Corp. Executive Severance Plan, as
amended from time to time.

1.20 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.21 “Final Average Compensation” means, on any date, a Participant’s average
monthly Compensation (as such Compensation is determined for each month in
accordance with Section 1.11 above) for that consecutive thirty-six
(36) calendar month period within the last one hundred twenty (120) consecutive
calendar months ending on or immediately prior to such measurement date during
which such average Compensation is the highest.

1.22 “Normal Retirement Date” means the first day of the calendar month
coinciding with or next following the date when a Participant attains sixty-five
(65) years of age.

1.23 “Participant” means an Eligible Employee selected by the Committee to
participate in the Plan; provided, however, that such individual shall not
commence actual participation in the Plan or otherwise accrue benefits under the
Plan until the date determined under Article II.

1.24 “Plan” means the San Jose Water Company Executive Supplemental Retirement
Plan, as set forth in this document and in any amendments from time to time made
hereto.

1.25 “Qualified Joint and Survivor Annuity” has the meaning set forth in the San
Jose Water Company Retirement Plan.

1.26 “Retirement Benefit” means the monthly retirement benefit payable under
this Plan, calculated in accordance with Article III.

1.27 “San Jose Water Company Retirement Plan” means the San Jose Water Company
Retirement Plan, a tax-qualified defined benefit pension plan under Code
Section 401(a) which was adopted November 1, 1950, as such plan may be amended
and restated from time to time.

 

3



--------------------------------------------------------------------------------

1.28 “Single Life Annuity” has the meaning set forth in the San Jose Water
Company Retirement Plan.

1.29 “Separation from Service” means the Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
The Participant shall be deemed to have terminated employment for such purpose
at such time as the level of his or her bona fide services to be performed as an
Employee (or non-employee consultant) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such service). Any
such determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Code Section 409A. In addition to the foregoing, a Separation from Service
will not be deemed to have occurred while an Employee is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six (6) months or any longer period for which such Employee’s right to
reemployment with one or more members of the Employer Group is provided either
by statute or contract; provided, however, that in the event of an Employee’s
leave of absence due to any medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of
not less than six (6) months and that causes such individual to be unable to
perform his or her duties as an Employee, no Separation from Service shall be
deemed to occur during the first twenty-nine (29) months of such leave. If the
period of leave exceeds six (6) months (or twenty-nine (29) months in the event
of disability as indicated above) and the Employee’s right to reemployment is
not provided either by statute or contract, then such Employee will be deemed to
have a Separation from Service on the first day immediately following the
expiration of such six (6)-month or twenty-nine (29)-month period.

1.30 “SJW Corp.” means SJW Corp., a California corporation which is the
corporate parent of the Company, or any successor to all or a major portion of
the assets or business of the SJW Corp.

1.31 “Specified Employee” means a “key employee” (within the meaning of that
term under Code Section 416(i)), as determined by the Executive Compensation
Committee of SJW Corp. in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis to all non-qualified deferred compensation plans of the Employer Group
subject to Code Section 409A. The Specified Employees shall be identified on
December 31 of each calendar year and shall have that status or the twelve
(12)-month period beginning on April 1 of the following calendar year.

1.32 “Ten Year Certain and Life Option” has the meaning set forth in
Section 3.5.

1.33 “Year of Service” has the meaning set forth in the San Jose Water Company
Retirement Plan.

 

4



--------------------------------------------------------------------------------

II. PARTICIPATION

Each Eligible Employee selected by the Committee for participation in the Plan
shall be promptly notified by the Company in writing of such selection and shall
become a Participant in the Plan on the first day of the first calendar month
next following the date of his or her selection for participation by the
Committee or such later date as the Committee shall specify, as set forth in the
notification from the Company.

III. RETIREMENT BENEFIT

3.1 Retirement Benefit Formula. The actual Retirement Benefit to be paid under
this Plan to a vested Participant beginning on his or her Benefit Commencement
Date determined in accordance with Section 3.2 shall be calculated on the basis
of the following formula for determining a Participant’s normal retirement
benefit and shall be adjusted so that it is the Actuarial Equivalent of such
normal retirement benefit after taking into account any Benefit Commencement
Date prior to the Participant’s Normal Retirement Date and/or any form of
payment other than a Single Life Annuity for the Participant:

 

  •  

The normal retirement benefit is a Single Life Annuity for the Participant
commencing on his or her Normal Retirement Date in a monthly dollar amount equal
to two and two tenths percent (2.2%) of the Final Average Compensation of such
Participant multiplied by his or her Years of Service (not to exceed twenty
(20) years) plus one and one-tenth percent (1.1%) of the Final Average
Compensation of such Participant multiplied by his or her Years of Service in
excess of 20 years (not to exceed an additional ten (10) years), up to a total
not to exceed fifty-five percent (55%) of such Participant’s Final Average
Compensation; less the monthly retirement benefit payable to such Participant
from the San Jose Water Company Retirement Plan. The one and one-tenth percent
(1.1%) and fifty-five percent (55%) of Final Average Compensation percentages
stated above shall be increased to one and six tenths percent (1.6%) and sixty
percent (60%) respectively for Participants who are credited with an Hour of
Service, as defined in the San Jose Water Company Retirement Plan, on or after
November 1, 1999. The amount of the offset for the monthly retirement benefit
paid from the San Jose Water Company Retirement Plan shall be calculated on the
basis of the single life monthly annuity under such Plan commencing on the
Participant’s Normal Retirement Date which is the Actuarial Equivalent of his or
her normal retirement benefit under such plan.

3.2 Benefit Commencement Date. The following provisions shall govern the date on
which a vested Participant’s Retirement Benefit as calculated under Section 3.1
shall commence, subject to the elective deferral provisions of Section 3.3 and
the mandatory deferral provisions of Section 3.12. In the absence of any
deferral effected pursuant to Section 3.3 or 3.12, such date shall constitute
the Participant’s Benefit Commencement Date under the Plan.

 

5



--------------------------------------------------------------------------------

(a) The Benefit Commencement Date for a vested Participant whose Separation from
Service occurs on or after satisfying the requirements for a Normal Retirement
Date shall be the first day of the first calendar month following such
Separation of Service. The monthly retirement benefit which shall commence at
that time shall be in the amount calculated under Section 3.1 and payable in the
form of a Single Life Annuity. There shall be no actuarial increase to the
dollar amount of the Participant’s monthly retirement benefit should the Benefit
Commencement Date occur after his or her Normal Retirement Date.

(b) The Benefit Commencement Date for a vested Participant whose Separation from
Service occurs on or after satisfying the requirements for an Early Retirement
Date but before his or her Normal Retirement Date shall be the first day of the
first calendar month following such Separation from Service. The monthly
retirement benefit which shall commence at that time under Section 3.1 shall be
payable in the form of a Single Life Annuity. However, the dollar amount of that
monthly retirement benefit as calculated pursuant to Section 3.1 shall be
reduced for the commencement of such benefit before the Participant’s Normal
Retirement Date in accordance with the early retirement reduction factors set
forth in the San Jose Water Company Retirement Plan as in effect on the Benefit
Commencement Date.

(c) The Benefit Commencement Date for a vested Participant whose Separation from
Service occurs before satisfying the requirements for an Early Retirement Date
or a Normal Retirement Date shall be the first date of the first calendar month
on which he or she satisfies the requirements for an Early Retirement Date or
(if earlier) a Normal Retirement Date. The monthly retirement benefit which
shall commence at that time under Section 3.1 shall be payable in the form of a
Single Life Annuity. However, the dollar amount of that monthly retirement
benefit as calculated pursuant to Section 3.1 shall be reduced, in accordance
with the early retirement reduction factors set forth in the San Jose Water
Company Retirement Plan as in effect on the Benefit Commencement Date, should
such retirement benefit commence before the Participant’s Normal Retirement
Date.

3.3 Election of Deferred Benefit Commencement Date. The following provisions
shall govern any election by a Participant to receive his or her Retirement
Benefit on a Deferred Benefit Commencement Date that is later than the date on
which his or her Retirement Benefit would otherwise commence in accordance with
Section 3.2:

(i) An Eligible Employee participating in the Plan during the 2007 calendar year
may elect a Deferred Benefit Commencement Date at any time on or before
December 31, 2007 by filing the appropriate deferral election form with the
Committee.

(ii) An Eligible Employee who is first selected for participation in the Plan
after December 31, 2007 may elect a Deferred Benefit Commencement Date by filing
the appropriate election form with the Committee at any time prior to the date
his or her participation in the Plan becomes effective.

(iii) Should a Participant wish at any time after December 31, 2008 to change
the Benefit Commencement Date in effect for him or her pursuant to Section 3.2
(or any Deferred Benefit Commencement Date in effect for him or her at that time
under this Section 3.3) to a later Deferred Benefit Commencement Date, then such
Participant must file the appropriate deferral election form with the Committee
at least twelve (12) months prior to the Benefit Commencement Date or Deferred
Benefit Commencement Date in effect at the time for the Participant, and the
deferral election shall in no event become effective or otherwise have any

 

6



--------------------------------------------------------------------------------

force or applicability until the expiration of the twelve (12)-month period
measured from the date such election is filed with the Committee. Accordingly,
the new deferral election shall become null and void should the Participant’s
pre-existing Benefit Commencement Date or Deferred Commencement Date occur
within that twelve (12)-month period. The new Deferred Benefit Commencement Date
elected by the Participant must be a date that is at least five (5) years later
than the date on which the Participant’s Retirement Benefit would have otherwise
commenced in the absence of the new deferral election.

3.4 Alternative Form of Benefit Payment. In lieu of the Single Life Annuity in
which a Participant is to receive as his or her Retirement Benefit, the
Participant may elect an alternative form of benefit payment in accordance with
the following requirements:

(i) A Participant who is married on his or her Benefit Commencement Date (or any
Deferred Benefit Commencement Date in effect for him or her in accordance with
the provisions of Section 3.3) may elect to receive his or her Retirement
Benefit in the form of the Qualified Joint and Survivor Annuity, provided such
election is made in accordance with the applicable requirements of subparagraph
(iii) below.

(ii) A Participant, whether or not married on his or her Benefit Commencement
Date (or any Deferred Benefit Commencement Date in effect for him or her in
accordance with the provisions of Section 3.3), may elect to receive his or her
Retirement Benefit in the form of the Ten Year Certain and Life Option, provided
such election is made in accordance with the applicable requirements of
subparagraph (iii) below.

(iii) Provided the Qualified Joint and Survivor Annuity and the Ten Year Certain
and Life Option are each the Actuarial Equivalent of the Single Life Annuity
payable to the Participant hereunder, the Participant may elect either
alternative form of payment by filing the appropriate election form with the
Committee at any time prior to the Benefit Commencement Date or Deferred Benefit
Commencement Date in effect for such Participant. In the event that either the
Qualified Joint and Survivor Annuity or the Ten Year Certain and Life Option is
not the Actuarial Equivalent of the Single Life Annuity payable to the
Participant hereunder, then the Participant’s election of the form of payment
which is not such an Actuarial Equivalent shall be subject to the following
limitations:

 

  •  

Participant must elect the alternative form of benefit by filing the appropriate
benefit election form with the Committee at least twelve (12) months prior to
the Benefit Commencement Date or Deferred Benefit Commencement Date in effect at
the time for the Participant, and the benefit election shall in no event become
effective or otherwise have any force or applicability until the expiration of
the twelve (12)-month period measured from the date such election is filed with
the Committee. Accordingly, the benefit election shall become null and void
should the Participant’s Benefit Commencement Date or Deferred Commencement Date
occur within that twelve (12)-month period. As part of the benefit election
process, the Participant must designate a new Benefit Commencement Date that is
at least five (5) years later than the date on which the Participant’s
Retirement Benefit would have otherwise commenced in accordance with the Benefit
Commencement Date or Deferred Benefit Commencement Date in effect for the
Participant immediately prior to the filing of his or her benefit election.

 

7



--------------------------------------------------------------------------------

(iv) For purposes of determining whether the Qualified Joint and Survivor
Annuity is the Actuarial Equivalent of the Single Life Annuity payable to the
Participant, any subsidy provided with respect to the Qualified Joint and
Survivor Annuity shall not be taken into account, provided the annual lifetime
benefit payable thereunder to the Participant is not greater than his or her
annual lifetime benefit under the Single Life Annuity, and the annual lifetime
benefit payable to the survivor is not greater than the annual lifetime benefit
payable to the Participant under such Qualified Joint and Survivor Annuity. In
no event will the Qualified Joint and Survivor Annuity or the Ten Year Certain
and Life Option be deemed for purposes of subparagraph (iii) above to be the
Actuarial Equivalent of the Single Life Annuity payable to the Participant
hereunder, if the scheduled date for the first annuity payment under such
alternative form of payment is other than the Benefit Commencement Date or
Deferred Benefit Commencement Date in effect at the time for the Participant.

(v) A benefit election made under this Paragraph 3.4 by a Participant who is
married on such date is not subject to spousal consent.

3.5 Ten Year Certain and Life Option. A Participant who elects the Ten Year
Certain and Life Option shall receive his or her Retirement Benefit in the form
of a monthly annuity over his or her lifetime. If the Participant dies before
one hundred and twenty (120) monthly payments (hereinafter referred to as the
“period certain”) have been made, the Participant’s designated Beneficiary or
Beneficiaries shall be entitled to share equally in the Participant’s monthly
retirement benefit for the remainder of such period certain. A Participant
electing to receive his or her Retirement Benefit in such form must designate,
as described in Section 3.6, one or more Beneficiaries to receive any remaining
payments under the Plan after his or her death. If the Participant and the
designated Beneficiary or Beneficiaries die within the period certain, the
remaining payments shall be made to the estate of the designated Beneficiary who
last received a payment under this Section 3.5.

3.6 Beneficiary Designation. The Beneficiary designation of a Participant who
elects to receive his or her Retirement Benefit in the form of a Ten Year
Certain and Life Option shall be made on a form prepared by, and delivered to,
the Committee prior to the Benefit Commencement Date or Deferred Benefit
Commencement Date in effect for that benefit. The Participant may revoke or
change the designation at any time prior to the applicable Benefit Commencement
Date by delivering a subsequent form to the Committee.

3.7 Calculation of Alternative Forms of Benefits. The amount of all benefit
payment forms specified in Section 3.4 shall be determined in accordance with
the provisions of the San Jose Water Company Retirement Plan.

3.8 Retiree Increases.

(a) 1998 Retiree Benefit Increase. Subject to a ten percent (10%) maximum
benefit increase, the monthly pension of each Participant (or Beneficiary in the
case of a deceased Participant) shall be increased 0.138889% for each month or
partial month which has elapsed from the date of the initial payment of
retirement benefits to each Participant (or Beneficiary), up to and including
February 28, 1998.

 

8



--------------------------------------------------------------------------------

(b) 2002 Retiree Benefit Increase. Subject to a ten percent (10%) maximum
benefit increase, the monthly pension of each Participant (or Beneficiary in the
case of a deceased Participant) shall be increased 0.212766% for each month or
partial month which has elapsed from (i) the later of the date of the initial
payment of benefits or March 1, 1998 to (ii) January 31, 2002.

3.9 Qualified Preretirement Survivor Annuity. If a married Participant dies
after his or her Retirement Benefit has vested but before the Benefit
Commencement Date or Deferred Benefit Commencement Date in effect for such
benefit, then the Participant’s surviving spouse will be entitled to a Qualified
Preretirement Survivor Annuity in accordance with this Section 3.9.

(a) The Qualified Preretirement Survivor Annuity will become payable on the
later of (1) the first day of the month coinciding with or next following the
Participant’s death or (2) the earliest date on which the Participant would have
been eligible to receive a Qualified Joint and Survivor Annuity under the Plan
(disregarding any Deferred Benefit Commencement Date election the Participant
may have outstanding under Section 3.3 at the time of his or her death).

(b) The Qualified Preretirement Survivor Annuity will be in a dollar amount
equal to fifty percent (50%) of the amount the Participant would have received
had his or her Separation from Service occurred on the day before his or her
death and he or she had elected the Qualified Joint and Survivor Annuity as his
or her form of benefit payment. In the case of a vested Participant who dies on
or before the earliest date on which he or she would have been eligible to
receive a Qualified Joint and Survivor Annuity, the amount of the Qualified
Preretirement Survivor Annuity will be computed as though the Participant had
survived until he or she was first eligible to receive a Qualified Joint and
Survivor Annuity, retired at that time with an immediate Qualified Joint and
Survivor Annuity, and died the next day.

3.10 Death Benefit. If a Participant who is unmarried at the time dies after his
or her Retirement Benefit has vested but before the Benefit Commencement Date or
Deferred Benefit Commencement Date in effect for such benefit, then such
Participant’s Beneficiary shall be entitled to a Death Benefit in accordance
with this Section 3.10.

(a) The Death Benefit will become payable on the later of (1) the first day of
the month coinciding with or next following the Participant’s death or (2) the
earliest date on which the Participant would have been eligible to receive his
or her Retirement Benefit (disregarding any Deferred Benefit Commencement Date
election the Participant may have outstanding under Section 3.4 at the time of
his or her death).

(b) The Death Benefit will be in a monthly dollar amount equal to the monthly
retirement benefit the Participant would have received under the Plan had his or
her Separation from Service occurred on the day before the Participant’s death
and he or she had elected to receive the optional form of benefit described in
Section 3.5 of the Plan. In the case of

 

9



--------------------------------------------------------------------------------

a vested Participant who dies on or before the earliest date that such
Participant would have been eligible to receive his or her Retirement Benefit,
the amount of the Death Benefit will be computed as though the Participant had
survived until he or she was first eligible to receive a retirement benefit,
retired at that time and elected to receive the optional form of benefit
described in Section 3.5 of the Plan, and died the next day.

3.11 Adjustments to Benefits. The benefit calculated in accordance with the
provisions of this Article III shall, with respect to each Participant
referenced in Exhibit A, be subject to the specific adjustments set forth in
Exhibit A with respect to that Participant.

3.12 Mandatory Deferral of Payments. Notwithstanding any provision to the
contrary in this Article III or any other article in the Plan, a vested
Participant’s Retirement Benefit shall not commence under this Plan prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
his or her Separation from Service or (ii) the date of his or her death, if the
Participant is deemed at the time of such Separation from Service to be a
Specified Employee and such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all monthly retirement payments
deferred pursuant to this Section 3.12 shall be paid in a lump sum to the
Participant, and the remaining monthly retirement payments due under the Plan
shall be paid in accordance with the normal payment dates specified for them
herein.

IV. VESTING

4.1 Normal Vesting. A Participant shall vest in his or her Accrued Benefit upon
completion of Years of Service as follows:

 

Years of Service

 

Vested Percentage

Less than 10   None 10 or More   100%

4.2 Change in Control Severance Vesting. Notwithstanding Section 4.1, a
Participant’s Accrued Benefit shall immediately become 100% vested if such
Participant becomes entitled to a severance benefit under the Executive
Severance Plan by reason of a qualifying termination of his or her Employee
status thereunder.

V. FUNDING NATURE OF THE PLAN

The funds used for payment of benefits under this Plan and of the expenses
incurred in the administration thereof shall, until such actual payment,
continue to be a part of the general funds of the Company, and no person other
than the Company shall, by virtue of this Plan, have any interest in any such
funds. Nothing contained herein shall be deemed to create a trust of any kind or
create any fiduciary relationship. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company. The
foregoing notwithstanding, the Company may fund the Plan with Board approval at
any time, and the Company shall in the

 

10



--------------------------------------------------------------------------------

event of a Change in Control arrange for the funding, immediately before the
effective date of that Change in Control, of all the Accrued Benefits under the
Plan through a trust which satisfies the requirements of Revenue Procedure 92-64
and/or such other statutory or regulatory requirements as are necessary to
assure that Participants are not subject to Federal income taxation on either
their Accrued Benefits or amounts contributed to such trust before their receipt
of such benefits or assets.

VI. ADMINISTRATION OF THE PLAN

6.1 The Plan shall be administered by the Committee. The Committee shall have
the exclusive authority and responsibility for all matters in connection with
the operation and administration of the Plan. The Committee’s powers and duties
shall include, but shall not be limited to, the following: (a) selecting the
Eligible Employees who are to participate in the Plan, (b) responsibility for
the compilation and maintenance of all records necessary in connection with the
Plan; (c) determining the amount (if any) of the benefits payable under the Plan
to a Participant or his or her spouse or Beneficiary and authorizing the payment
of all benefits under the Plan as they become due and payable under the Plan;
(d) reducing or otherwise adjusting amounts payable under the Plan if payments
are made in error; and (e) authority to engage such legal accounting and other
professional services as it may deem proper. Decisions by the Committee shall be
final and binding upon all parties.

6.2 The Committee, from time to time, may allocate to one or more of its members
(or to any other person or persons or organizations) any of its rights, powers,
and duties with respect to the operation and administration of the Plan. Any
such allocation shall be reviewed from time to time by the Committee and shall
be terminable upon such notice as the Committee, in its sole discretion, deems
reasonable and prudent under the circumstances.

6.3 The members of the Committee shall serve without compensation, but all
benefits payable under the Plan and all expenses properly incurred in the
administration of the Plan, including all expenses properly incurred by the
Committee in exercising its duties under the Plan, shall be borne by the
Company.

VII. AMENDMENTS AND TERMINATION

7.1 The Board of Directors reserves the power at any time to terminate this Plan
and to otherwise amend any portion of the Plan other than this Article VII;
provided, however, that no such action shall (i) reduce any Accrued Benefit (or
any benefit hereunder based thereon) as of the date of such action or
(ii) adversely affect a Participant’s right to continue to vest in such Accrued
Benefit in accordance with the terms of the Plan in effect immediately prior to
such action.

7.2 Notice of termination or amendment of the Plan, pursuant to Section 7.1,
shall be given in writing to each Participant and beneficiary of a deceased
Participant.

7.3 No amendment or termination of the Plan shall affect or modify the benefit
commencement date provisions or form of payment provisions in effect under
Article III immediately prior to such amendment or termination, and such
amendment or termination shall not result in any accelerated payment of the
retirement benefits accrued under the Plan.

 

11



--------------------------------------------------------------------------------

VIII. MISCELLANEOUS

8.1 The headings and subheadings of this instrument are inserted for convenience
of reference only and are not to be considered in the construction of this Plan.
Wherever appropriate, words used in the singular may include the plural, plural
may be read as the singular and the masculine may include the feminine.

8.2 The instrument creating the Plan shall be construed, administered, and
governed in all respects in accordance with the laws of the State of California
to the extent not preempted by ERISA. If any provision of this Plan shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions shall continue to be fully effective.

8.3 Participation in this Plan shall not give to any employee the right to be
retained in the employ of the Company nor any right or interest in this Plan
other than is herein specifically provided.

8.4 Any payment to a Participant or beneficiary or the legal representative of
either, in accordance with the terms of this Plan shall to the extent thereof be
in full satisfaction of all claims such person may have against the Company
hereunder, which may require such payee, as a condition to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Company.

8.5 This Plan is intended to qualify for exemption from Articles II, III, and IV
of ERISA, as amended, as an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of such
Act, and shall be so interpreted.

8.6 Benefits under this Plan shall not be alienated, hypothecated or otherwise
encumbered, and to the maximum extent permitted by law such benefits shall not
in any way be subject to claim of creditors or liable to attachment, execution
or other process of law.

8.7 If an individual entitled to receive retirement benefits is determined by
the Committee or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, they shall be paid to the duly appointed and acting
guardian, if any, and if no such guardian is appointed and acting, to such
person as the Committee may designate. Such payment shall, to the extent made,
be deemed a complete discharge for such payments under this Plan.

8.8 If the Committee is unable due to unforeseen circumstances to make the
determinations required under this Plan in sufficient time for payments to be
made when due, the Committee shall make the payments immediately upon the
completion of such determinations, with interest at a reasonable rate from the
due date, and may, at its option, make provisional payments, subject to
adjustment, pending such determination.

8.9 For purposes of this Plan, actuarial equivalents shall be determined on the
basis of mortality tables and interest factors most recently employed for the
purpose of the San Jose Water Company Retirement Plan.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, San Jose Water Company has caused its authorized officers to
execute this instrument in its name and on its behalf.

 

        SAN JOSE WATER COMPANY July 29, 2009     By:  

/s/ W. Richard Roth

      W. Richard Roth, President and       Chief Executive Officer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

TO

THE EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

(a) In computing John Weinhardt’s benefit under Section 3.1 of the Plan, he
shall receive an additional eight and one quarter tenths of one percent (0.825%)
of Final Average Compensation for each year of service as President and Chief
Executive Officer of the Company. In addition, Mr. Weinhardt shall be entitled
to a supplemental benefit of payment of $225,000, which shall be fully vested
upon his retirement and payable in equal monthly installments over the
thirty-six (36) month period beginning August 1, 2002 and ending July 31, 2005.

(b) If Barbara Y. Nilsen retires on March 1, 1998, then the benefit to which she
is entitled under Sections 3.1 and 3.2 of the Plan shall be increased by $40,000
in the first year, $30,000 in the second year, and $20,000 in the third year of
retirement.

(c) In computing Frederick Meyer’s benefit under Sections 3.1 and 3.2 of the
Plan, he shall receive an additional two and one-half (2 1/2) Years of Service
credit and shall be deemed to be 2 1/2 years of age older at the time he
retires.

(d) In computing the benefits under Article III for any Participant who becomes
entitled to a severance benefit under the Executive Severance Plan by reason of
a qualifying termination of Employee status after a Change in Control, such
Participant shall be credited with an additional number of Years of Service and
years of age equal to the number of years of cash severance benefits to which
such Participant is entitled under the Severance Plan (or if the severance
benefit is paid in a lump sum, the number of years of salary or compensation on
which such lump sum severance payment is based). In no event, however, shall any
benefit be payable hereunder earlier than it otherwise would have been paid in
the absence of such additional Years of Service and age credits.

(e) If W. Richard Roth terminates Employee status before his Normal Retirement
Date, the benefit to which he is entitled under Section 3.2 of the Plan shall be
the full annual amount computed in accordance with Section 3.1 of the Plan,
without any reduction for early commencement of benefits. In addition, in
computing Mr. Roth’s Final Average Compensation for purposes of computing his
benefit under Article III, the amount of his annual cash performance bonus for
each year on and after 2003 shall be deemed to be the greater of his actual
bonus for that year or his target bonus for such year, with the applicable
amount to be taken into account as Compensation in the month in which the bonus
for that year is paid to him or would have been paid to him in the absence of
his deferral election or other deferred payment provision applicable to such
compensation. Any deferred portion of the bonus shall not again be taken into
account as Compensation in the month in which that deferred portion is actually
paid. If Mr. Roth becomes entitled to a severance benefit under the Executive
Severance Plan by reason of a qualifying termination of Employee status after a
Change in Control, he shall be credited with such additional service and years
of age, if any, as is necessary, after application of paragraph (d) above, to
qualify him for benefits that would be payable had he terminated Employee status
after qualifying for an Early Retirement Date, provided that no benefit shall be
payable before his actual 55th birthday.

 

14



--------------------------------------------------------------------------------

(f) If Jim Johansson retires March 12, 2004 then the benefit to which he is
entitled under Sections 3.1 and 3.2 of the Plan shall be calculated with an
additional one and one half years of service credit and one and one half years
of age credit.

(g) If Robert Loehr retires on December 07, 2004, then the benefit to which he
is entitled under Sections 3.1 and 3.2 of the Plan shall be calculated with an
additional 2 years of age credit.

(h) When George Belhumeur retires, the benefit to which he is entitled under
Sections 3.1 and 3.2 of the Plan shall be determined by increasing his Final
Average Compensation (as defined in Section 1.11) by the dollar amount obtained
by dividing the accrued vacation and termination payments made to him in
connection with his retirement by 36; provided, however that in determining his
normal retirement benefit under Section 3.1 or his early retirement benefit
under Section 3.2, his Accrued Benefit shall in no event be less than his
Accrued Benefit as of February 28, 2004.

(i) If Richard Balocco retires before February 28, 2007, then the benefit to
which he is entitled under Sections 3.1 and 3.2 of the Plan shall be calculated
with an additional two and one half years of age credit.

(j) If Richard Pardini retires June 15, 2007, then the benefit to which he is
entitled under Sections 3.1 and 3.2 of the Plan shall be calculated with an
additional three years of service credit.

 

15